Citation Nr: 0604403	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  99-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for angioneurotic 
edema.

2.  Entitlement to an increased rating for Osgood-Schlatter's 
disease of the right knee, evaluated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from September 1990 until July 
1991, including service in Southwest Asia during Operation 
Desert Shield/Storm.  She also had service as a member of the 
Army Reserves, with various periods of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA).

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from October 1998 and March 2001 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Montgomery, Alabama.

The Board remanded the case in December 2001 for further 
development of the evidence.  In May 2004, the Board issued a 
decision denying service connection for gastroesophageal 
reflux disease and sinusitis and hay fever (allergic 
rhinitis).  As well, the Board determined that new and 
material evidence had been submitted to reopen a claim of 
service connection for ideopathic angioedema.  The Board, via 
the Appeals Management Center (AMC), in Washington, DC, 
remanded for additional development the issues of service 
connection for ideopathic angioedema and an increased rating 
for a right knee disorder.  

A hearing was held at the RO in August 2003 before a Veterans 
Law Judge (VLJ).  This type of hearing is called a travel 
board hearing.  A transcript of the hearing is of record.  

By letter dated in December 2005, the Board advised the 
veteran that the VLJ, who conducted her travel board hearing, 
was no longer employed at the Board.  She was advised of her 
right to another hearing and the available hearing options.  
In response, she provided correspondence indicating that she 
had stated her case and requesting that the Board decide her 
appeal.


FINDINGS OF FACT

1.  It is at least as likely as not that ideopathic 
angioedema had its onset during ACDUTRA on September 5, 1992.

2.  Osgood-Schlatter's disease of the right knee is 
manifested primarily by slight, noncompensable limitation of 
flexion; there is no joint instability.  


CONCLUSIONS OF LAW

1.  Ideopathic angioedema was incurred while the veteran was 
performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  A rating higher than 10 percent for Osgood-Schlatter's 
disease of the right knee is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5003, 
5260 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters, dated in 
June 2002 and March 2003, from the RO to the appellant that 
were issued in connection with the RO's initial decisions 
from which this appeal arose.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of hers and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the RO.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required VCAA notice by letters of 
June 2002 and March 2003, which was after the RO's October 
1998 and March 2001 decisions initially denying the issues 
that are the subjects of this appeal.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

As for assisting her with her claims, the claimant's service 
medical records are on file, as are her VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
private treatment providers have also been obtained.  There 
is no indication that any pertinent evidence was not 
received, which is obtainable.  Therefore, the duty to notify 
of inability to obtain records does not arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2005).

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent rating is 
warranted for limitation of extension of the leg to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension of the leg to 30 degrees.  A 50 percent rating is 
warranted for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  

In precedent opinions, VA's General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGCPREC 9-98 (August 14, 1998).

Also, in another precedent opinion, VA's General Counsel has 
held that separate ratings may be assigned for limitation of 
flexion and limitation of extension of the same joint.  See 
VAOGCPREC 9-2004 (Sept. 17, 2004).

Evaluation of disabilities of the musculoskeletal system 
includes consideration of functional loss due to such 
problems as weakness, premature fatigability, incoordination 
or pain, including pain from arthritis, pursuant to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2005).  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
Also, see DeLuca v. Brown,8 Vet. App. 202 (1995).  

Analysis

The Board has reviewed the evidence of record, including 
service medical records; a September 5, 1992 report from 
Methodist Hospital; a September 14, 1992 report from Hale 
County Hospital; reports, dated in October 1996 and November 
1996, from Harry A. Lee, M.D.; reports, dated in September 
2001 and July 2003, from James R. Bonner, M.D.; a transcript 
of an August 2003 personal hearing; reports of VA 
examinations, performed in November 2002 and August 2005, by 
a vascular physician; reports of VA orthopedic examinations, 
performed in August 1997 and August 2005; and VA clinical 
records, dated from 1994 to 2001.  

Service Connection  for Ideopathic Angioedema

The veteran maintains that angioedema had its onset, on 
September 5, 1992, while she was performing ACDUTRA.  She 
maintains that she experienced swelling of the hands and 
face, on September 5, 1992, and that shortly afterwards, on 
September 14, 1992, she was treated at a civilian hospital 
for another episode of facial swelling, accompanied by right 
forearm swelling.  She points out that treating physicians 
have attributed recurrent episodes of facial swelling to 
ideopathic angioedema.

A statement of medical history was obtained in April 1991 in 
connection with veteran's redeployment from the Southwest 
Asia theater of operations.  She made no reference to having 
experienced swelling of the face, hands or arms.  No 
pertinent defects were noted on the June 1991 service 
department outprocessing examination.  

The veteran presented at a service department clinic on 
September 5, 1992, complaining of swelling of the hands and 
face.  She had reportedly been bitten by a spider.  She 
denied tooth pain, and no swelling of the gums was noted.  
She was referred to Methodist Hospital, in Hattiesburg, 
Mississippi, for further evaluation that same day.  The 
assessment was allergic reaction v. early lymphadenitis  

She presented at Hale County Hospital on September 14, 1992, 
complaining of swelling of the left eye and right forearm.  
The diagnoses were edema of the left eye and forehead; 
urticaria of the right forearm.  

James R. Bonner, M.D., reported that he had been treating the 
veteran since 1997 for angioedema.  He indicated that medical 
records showed she had a history of hand and face swelling 
dating back to September 1992.  He indicated that this 
swelling was certainly compatible with the type of lesions he 
had observed while the veteran was under his care.  He stated 
that ideopathic angioedema had been recurrent since September 
1992.  

A VA vascular physician reported claims file review.  The 
examiner mentioned the veteran's history of persistent facial 
swelling, and some associated hand swelling, that had begun, 
in 1992, while in military service in Mississippi.  It was 
the examiner's opinion that the veteran did not meet the 
criteria to be considered as having a medically unexplained, 
chronic multisystem illness.  As well, the examiner pointed 
out that the veteran's ideopathic angioedema was also not a 
multisystem condition, as it involved, specifically, only 
swelling and itching of the body.  

Further, the VA vascular physician went on to state that 
there is no affirmative evidence of record to suggest that 
the veteran's ideopathic angioedema was caused by a 
supervening course of events that occurred between the 
veteran's departure from duty in the Southwest Asia theater 
of operations during the Gulf War and the onset of the 
illness.  He went on to note that the veteran presented with 
ideopathic angioedema; also, that the exact origin of her 
condition is unknown as to whether it is secondary to an 
illness that began during the Gulf War or that started at the 
time the veteran developed the first symptoms while in 
Mississippi around 1992.

The VA vascular physician suggested that the veteran's 
angioedema may stem from an unspecified illness during her 
period of service in the Southwest Asia theater of operations 
during the Gulf War.  However, there is no objective evidence 
in the record that specifically dates the onset of 
angioneurotic edema, per se, to her period of active service 
during the Gulf War.  Moreover, she does not contend that 
angioedema is attributable to that period of service.  
Rather, she contends that angioedema had its onset, on 
September 5, 1992, while she was on ACDUTRA.  The Board 
believes that the medical evidence, taken as a whole, 
supports her contention.

In this case, the veteran's treating physician linked 
angioedema to her period of ACDUTRA, on September 5, 1992.  
By contrast, a VA physician provided an equivocal opinion 
about the date of onset of angioedema.  In this regard, he 
suggested that the veteran's angioedema might have developed 
secondary to some unspecified illness that had its onset 
during her service in the Gulf War.  Yet he also observed 
that angioedema might have started, while she was on ACDUTRA 
in Mississippi, which was after her departure from the 
Southwest Asia theater of operations.  

Although the opinion of the VA vascular examiner is 
equivocal, it can plausibly be read as compatible with the 
opinion of the private treating physician that dates the 
onset of angioedema to the veteran's September 5, 1992 period 
of ACDUTRA.  With resolution of reasonable doubt in the 
appellant's favor, service connection for angioedema is 
granted on the basis of service inception during ACDUTRA.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 

Increased Rating for a Right Knee Disorder

Service connection was granted for Osgood-Schlatter's disease 
of the right knee, effective December 1994, and a 0 percent, 
or noncompensable evaluation was assigned.  A 10 evaluation 
was assigned for Osgood-Schlatter's disease of the right 
knee, effective April 1997, and that rating has been in 
effect since then.  

As indicated, the veteran has Osgood-Schlatter's disease 
involving her right knee.  There is some ambiguity in the 
medical evidence as to the type of pathological changes 
involving the knee that are referable to Osgood-Schlatter's 
disease.  In this regard, a treatment entry in service 
indicates that an osteoma of the right proximal tibial was 
not contributing to Osgood-Schlatter's disease, and was an 
incidental finding.  By contrast, subsequent post-service 
medical records appear to suggest a link between a sclerotic 
bone lesion and Osgood-Schlatter's disease.  

In any event, the Board shall assume that Osgood-Schlatter's 
disease includes an osteoma, that has been noted on 
diagnostic imaging.  The osteoma is located at the tibial 
tubercle, the site where the tibia, a long bone of the lower 
leg, articulates with the long bone of the upper leg to form 
the knee joint.  As such, Osgood-Schlatter's disease may be 
rated by analogy to arthritis involving the veteran's right 
knee.  38 C.F.R. § 4.20 (2005).  In turn, the severity of 
arthritis is determined based on the extent it causes 
limitation of motion.  Normal range of motion of a knee is 
from 0 degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.  

The veteran has right knee flexion of at least 132 degrees, 
demonstrated on a VA examination several years ago, while her 
most recent VA orthopedic examination in August 2005 showed 
full flexion.  Her virtually full flexion of the knee does 
not warrant assignment of a compensable rating under 
Diagnostic Code 5260.  She has full extension of the knee, 
and so does not warrant assignment of a compensable rating 
under Diagnostic Code 5261.  However, her earlier-verified, 
minimal, noncompensable degree of limitation of flexion, in a 
joint affected by an arthritic-type process, warrants the 
currently assigned 10 percent evaluation.  

Furthermore, none of the VA examinations for rating purposes 
noted signs of right knee instability stemming from Osgood-
Schlatter's disease.  As even slight recurrent subluxation or 
lateral instability of the knee is not shown, a compensable 
rating is not warranted under Diagnostic Code 5257.

Moreover, since the veteran does not have subluxation or 
instability in her right knee, this also precludes assigning 
separate ratings (for arthritis and instability) under the 
above-cited VA General Counsel opinions, 23-97 and 9-98.  
Also, since, as indicated, she does not have any limitation 
of extension, she cannot receive separate ratings for 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same joint.  See 
VAOGCPREC 9-2004 (Sept. 17, 2004).

The Board has considered evaluation of the veteran's right 
knee disability under Diagnostic Code 5262 pertaining to 
impairment of the tibia and fibula.  The tibia and fibula are 
the bones of the lower leg that articulate, at one end, 
at the knee joint.  Diagnostic Code 5262 is applicable to 
impairment of the tibia and fibula involving nonunion or 
malunion.  Neither malunion nor nonunion has been 
demonstrated by clinical inspection or diagnostic imaging.  
Hence, a rating in excess of 10 percent is not warranted 
under this potentially applicable alternate rating code.  

The veteran asserts that she experiences pain and discomfort 
of the right knee and states that she uses a knee brace when 
walking for more than two blocks.  However, the medical 
evidence, particularly the report of the August 2005 
orthopedic examination, demonstrates painless range of 
motion.  In fact, the examiner specifically observed that 
there was no functional impairment involving the right knee.  
So assignment of a higher evaluation, based on pain or 
functional loss, is not warranted.

In determining that an increased rating for a right knee 
disorder is not warranted, the Board has been mindful of the 
benefit-of-the-doubt doctrine.  But since, for the reasons 
stated, the preponderance of the evidence is against the 
claim, the doctrine does not apply.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Service connection for ideopathic angioedema is granted.

An increased rating for Osgood-Schlatter's disease of the 
right knee is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


